DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 08/11/2021 was filed before the mailing of a first Office action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97(b)(3).  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
4.	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
5.	The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
6.	Claims 1-9 and 13 are rejected on the ground(s) of nonstatutory obviousness-type double patenting as being unpatentable by Claims 1-11, in the USPN 11,195,671 since the similar elements of the present Application 17/399180 is the broader set of the claims of the USPN 11,195,671. In re Karlson, 136 USPQ 184 (1963):  “Omission of an element and its function is an obvious expedient if the remaining elements perform the same functions as before”.
Exemplary Claims in Present Application No. 17/399180
Conflicting claims USPN 11,195,671
1. A mechanical switching system comprising: 
a first moveable contact operatively configured to selectively contact a first static contact; and 
a second moveable contact that is electrically connected in parallel with the first moveable contact and operatively configured to selectively connect a second static contact that is electrically connected in parallel with the first static contact, 
wherein the first and second moveable contacts are mechanically connected to each other to move the mechanical switching system between a closed circuit position defined the second movable being in contact with the second static contact, and an open circuit position defined by both the first movable contact being disconnected from the first static contact and the second movable contact being disconnected from the second static contact, 
wherein the first moveable contact contacts the first static contact before the second moveable contact contacts the second static contact as the mechanical switching system is moved from the open circuit position to the closed circuit position,
wherein the first moveable contact disconnects from the first static contact after the second moveable contact disconnects from the second static contact as the mechanical switching system is moved from the closed circuit position into the open circuit positions, 
wherein the first moveable contact and the first static contact include respective contact points of a first material that is different from a second material included in respective contact points of the second moveable contact and the second static contact, and 
wherein the second material provides a lower voltage drop than that of the first material.
1. A mechanical switching system comprising: 
a first moveable contact operatively configured to selectively contact a first static contact; and 
a second moveable contact that is electrically connected in parallel with the first moveable contact and operatively configured to selectively connect a second static contact that is electrically connected in parallel with the first static contact, 
wherein the first and second moveable contacts are mechanically connected to each other to move the mechanical switching system between a closed circuit position defined the second movable being in contact with the second static contact, and an open circuit position defined by both the first movable contact being disconnected from the first static contact and the second movable contact being disconnected from the second static contact, 
wherein the first moveable contact contacts the first static contact before the second moveable contact contacts the second static contact as the mechanical switching system is moved from the open circuit position to the closed circuit position, and 
wherein the first moveable contact disconnects from the first static contact after the second moveable contact disconnects from the second static contact as the mechanical switching system is moved from the closed circuit position into the open circuit position; 
wherein the first moveable contact and the first static contact include respective contact points of a first material that is different from a second material included in respective contact points of the second moveable contact and the second static contact; and 
wherein the first material has a higher arc resistance than that of the second material.
10. The system as recited in claim 1, wherein the second material provides a lower voltage drop than that of the first material.
2. The system as recited in claim 1, further comprising an actuator mechanically connected to the first and second moveable contacts, wherein in the open circuit position, the first moveable contact is separated from the first static contact by a first gap that is smaller than a second gap separating the second moveable contact from the second static contact in the open circuit position.
2. The system as recited in claim 1, further comprising an actuator mechanically connected to the first and second moveable contacts, wherein in the open circuit position, the first moveable contact is separated from the first static contact by a first gap that is smaller than a second gap separating the second moveable contact from the second static contact in the open circuit position.
3. The system as recited in claim 2, wherein a first spring mechanically connects between the first moveable contact and the actuator, wherein the first spring is configured to accommodate continued stroke of the actuator moving the second moveable contact after the first moveable contact contacts the first static contact.  
3. The system as recited in claim 2, wherein a first spring mechanically connects between the first moveable contact and the actuator, wherein the first spring is configured to accommodate continued stroke of the actuator moving the second moveable contact after the first moveable contact contacts the first static contact.
4. The system as recited in claim 2, wherein a second spring mechanically connects between the second moveable contact and the actuator, wherein the second spring is configured to accommodate continued stroke of the actuator moving after the second moveable contact contacts the second static contact.
4. The system as recited in claim 2, wherein a second spring mechanically connects between the second moveable contact and the actuator, wherein the second spring is configured to accommodate continued stroke of the actuator moving after the second moveable contact contacts the second static contact.
5. The system as recited in claim 2, wherein the first and second static contacts and the first and second moveable contacts are all on one side of the actuator.  
5. The system as recited in claim 2, wherein the first and second static contacts and the first and second moveable contacts are all on one side of the actuator.
6. The system as recited in claim 2, wherein the actuator is a commandable actuator configured to actuate between the open and closed circuit positions based on input.  
6. The system as recited in claim 2, wherein the actuator is a commandable actuator configured to actuate between the open and closed circuit positions based on input.
7. The system as recited in claim 6, wherein the actuator includes a solenoid motor.  
7. The system as recited in claim 6, wherein the actuator includes a solenoid motor.
8. The system as recited in claim 1, wherein the first moveable contact includes two separate electrical contact points, and wherein the first static contact includes two respective contact points aligned for contacting the two separate electrical contact points of the first moveable contact.
8. The system as recited in claim 1, wherein the first moveable contact includes two separate electrical contact points, and wherein the first static contact includes two respective contact points aligned for contacting the two separate electrical contact points of the first moveable contact.
9. The system as recited in claim 1, wherein the second moveable contact includes two separate electrical contact points, and wherein the second static contact includes two respective contact points aligned for contacting the two separate electrical contact points of the second moveable contact.  
9. The system as recited in claim 1, wherein the second moveable contact includes two separate electrical contact points, and wherein the second static contact includes two respective contact points aligned for contacting the two separate electrical contact points of the second moveable contact.
13. The system as recited in claim 1, wherein the contacts are configured such that when the mechanical switching system is in the closed circuit position a first resistance across the first contacts is more than a second resistance across the second contacts.
11. The system as recited in claim 1, wherein the contacts are configured such that when the mechanical switching system is in the closed circuit position a first resistance across the first contacts is more than a second resistance across the second contacts.


7.	Claims 1-9 and 13 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-11 of copending USPN 11,195,671.
	Regarding claim 1 of the instant application, claims 1 and 10 of USPN 11,195,671 discloses a mechanical switching system comprising: a first moveable contact operatively configured to selectively contact a first static contact; and a second moveable contact that is electrically connected in parallel with the first moveable contact and operatively configured to selectively connect a second static contact that is electrically connected in parallel with the first static contact, wherein the first and second moveable contacts are mechanically connected to each other to move the mechanical switching system between a closed circuit position defined the second movable being in contact with the second static contact, and an open circuit position defined by both the first movable contact being disconnected from the first static contact and the second movable contact being disconnected from the second static contact, wherein the first moveable contact contacts the first static contact before the second moveable contact contacts the second static contact as the mechanical switching system is moved from the open circuit position to the closed circuit position, and wherein the first moveable contact disconnects from the first static contact after the second moveable contact disconnects from the second static contact as the mechanical switching system is moved from the closed circuit position into the open circuit position; wherein the first moveable contact and the first static contact include respective contact points of a first material that is different from a second material included in respective contact points of the second moveable contact and the second static contact; and wherein the second material provides a lower voltage drop than that of the first material, (see claim 1 and 10).
	Regarding claim 2 of the instant application, claim 2 of USPN 11,195,671 discloses the system as recited in claim 2, the system as recited in claim 1, further comprising an actuator mechanically connected to the first and second moveable contacts, wherein in the open circuit position, the first moveable contact is separated from the first static contact by a first gap that is smaller than a second gap separating the second moveable contact from the second static contact in the open circuit position, (see claim 2).
	Regarding claim 3 of the instant application, claim 3 of USPN 11,195,671 discloses the system as recited in claim 3, the system as recited in claim 2, wherein a first spring mechanically connects between the first moveable contact and the actuator, wherein the first spring is configured to accommodate continued stroke of the actuator moving the second moveable contact after the first moveable contact contacts the first static contact, (see claim 3).
	Regarding claim 4 of the instant application, claim 4 of USPN 11,195,671 discloses the system as recited in claim 4, the system as recited in claim 2, wherein a second spring mechanically connects between the second moveable contact and the actuator, wherein the second spring is configured to accommodate continued stroke of the actuator moving after the second moveable contact contacts the second static contact, (see claim 4).
	Regarding claim 5 of the instant application, claim 5 of USPN 11,195,671 discloses the system as recited in claim 5, the system as recited in claim 2, wherein the first and second static contacts and the first and second moveable contacts are all on one side of the actuator. (see claim 5).
	Regarding claim 6 of the instant application, claim 6 of USPN 11,195,671 discloses the system as recited in claim 6, the system as recited in claim 2, the system as recited in claim 2, wherein the actuator is a commandable actuator configured to actuate between the open and closed circuit positions based on input, (see claim 6).
	Regarding claim 7 of the instant application, claim 7 of USPN 11,195,671 discloses the system as recited in claim 7, the system as recited in claim 6, wherein the actuator includes a solenoid motor, (see claim 7).
	Regarding claim 8 of the instant application, claim 8 of USPN 11,195,671 discloses the system as recited in claim 8, the system as recited in claim 1, wherein the first moveable contact includes two separate electrical contact points, and wherein the first static contact includes two respective contact points aligned for contacting the two separate electrical contact points of the first moveable contact, (see claim 8).
	Regarding claim 9 of the instant application, claim 9 of USPN 11,195,671 discloses the system as recited in claim 9, the system as recited in claim 1, wherein the second moveable contact includes two separate electrical contact points, and wherein the second static contact includes two respective contact points aligned for contacting the two separate electrical contact points of the second moveable contact, (see claim 9).
	Regarding claim 13 of the instant application, claim 11 of USPN 11,195,671 discloses the system as recited in claim 11, the system as recited in claim 1, wherein the contacts are configured such that when the mechanical switching system is in the closed circuit position a first resistance across the first contacts is more than a second resistance across the second contacts, (see claim 11).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUAN LY whose telephone number is (571)272-9885. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XUAN LY/Examiner, Art Unit 2836                                                                                                                                                                                                        /REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836